Citation Nr: 9916923	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1975.

This case initially arose from a rating decision of June 1995 
from the Jackson, Mississippi, Regional Office (RO).  In a 
decision dated in April 1998, the Board of Veterans' Appeals 
(Board) denied entitlement to a compensable rating for 
bilateral pes planus.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  The Court vacated the Board's April 
1998 decision and remanded the case to the Board for further 
adjudication pursuant to an Order of the Court in response to 
a Joint Motion to Remand (Joint Motion) filed by the parties 
to the appeal.  [redacted].  This remand is rendered pursuant to the 
Order and the instructions contained in the Joint Motion.  

The Board notes that the appellant also appealed its denial 
of his claim of entitlement to service connection for 
bilateral simple, chronic, glaucoma.  However the November 
1998 Order dismissed the appeal on this issue.


REMAND

After a review of the record, to include the November 1998 
Order and Joint Motion cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claim.  The Joint Motion addressed the need for a new 
examination of the veteran so that the examiner can review 
the claims file and discuss the criteria for evaluation of 
bilateral pes planus as laid out in 38 C.F.R. § 4.71a (1998), 
Diagnostic Code 5276.  The Joint Motion also addressed the 
issue of whether the Diagnostic Code 5276 criteria are 
disjunctive or conjunctive.  

In keeping with the Court's directives, the RO should 
schedule the appellant for a VA examination of his feet in 
connection with his increased rating claim.  The claims file 
must be forwarded to the examiner for review prior to the 
examination.  In the examination report the examiner should 
discuss the veteran's symptoms and whether they are relieved 
by a built-up shoe, arch support or other orthopedic shoes or 
appliances.  The examiner should specifically address whether 
there is marked pronation, extreme tenderness over the 
plantar surfaces of each foot, marked inward displacement and 
severe spasm of the tendo achillis on manipulation.  The 
examiner should also note any objective evidence of marked 
deformity, pain on manipulation and use, any indications of 
swelling on use, and the presence or absence of 
characteristic callosities.  Additionally, the examiner 
should document the presence or absence of a weight bearing 
line over or medial to the great toe, and any inward bowing 
of the tendo achillis.  These observations should be made for 
each foot separately.  The Board also notes that if the 
examiner issues an opinion of the veteran's pes planus in 
terms of Grade I or Grade II, etc., these evaluations should 
be fully explained.  Furthermore, upon remand the veteran 
should be given the opportunity to add any recent lay or 
medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

In addition, a recent decision by the Court held that, where 
the issue involves an appeal which has been developed from 
the initial rating assigned following a grant of service 
connection, as is the case here, the propriety of separate, 
or "staged" ratings assigned for separate periods of time 
must be considered, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that to ensure due process, and to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to his appeal, the case is REMANDED to the RO for 
the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  Upon completion of the above action 
and associating any additional evidence 
with the claims file, the RO should 
schedule the veteran for a VA examination 
of his bilateral pes planus.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner review the 
veteran's claims file prior to the 
examination.  In the examination report 
the examiner should discuss the veteran's 
symptoms and whether they are relieved by 
a built-up shoe or arch support or other 
orthopedic shoes or appliances.  For each 
foot separately, the examiner should 
specifically address whether there is 
marked pronation, extreme tenderness over 
the plantar surfaces, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation.  The 
examiner should note any objective 
evidence of marked deformity, pain on 
manipulation and use, any indications of 
swelling on use, and the presence or 
absence of characteristic callosities.  
Additionally, the examiner should 
document the presence or absence of a 
weight bearing line over or medial to the 
great toe, and any inward bowing of the 
tendo achillis.  Again, these 
observations should be made for each foot 
separately.  The Board also notes that if 
the examiner expresses an opinion of the 
veteran's pes planus in terms of Grade I 
or Grade II, etc., these evaluations 
should be fully explained, particularly 
in terms of what they indicate about the 
severity of the veteran's bilateral 
disability.  Additionally, the examiner 
should discuss any potential functional 
loss due to pain.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected bilateral pes planus 
for any part of the appeal period.  If 
the decision as to any issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected 
bilateral pes planus, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


